


Exhibit 10.4

 

SECURITY AGREEMENT

 

This Security Agreement (the “Security Agreement”), dated as of April 23, 2010,
is by and between P&F Industries, Inc., a Delaware corporation (the “Debtor”),
and Marc Schorr together with his heirs, administrators, successors and assigns
(“Schorr”) and Richard A. Horowitz, together with his heirs, administrators,
successors and assigns (“Horowitz” and together with Schorr, each a “Secured
Party” and collectively, the “Secured Parties”).

 


BACKGROUND


 

1.                                       On or about the date hereof, the Debtor
and its affiliates have issued to the Secured Parties Secured Subordinated
Promissory Notes in the aggregate original principal amount of $750,000.00 (as
the same may be amended from time to time, (the “Notes”) with each Secured Party
acquiring a Note for the principal amount specified opposite such Secured
Party’s name on Exhibit “A”.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings specified in the Notes.

 

2.                                       To induce the Secured Parties to loan
funds to the Debtor and its affiliates pursuant to the Notes, the Debtor has
agreed to provide the Secured Parties with a security interest in the Collateral
(as hereinafter defined).

 

N O W, T H E R E F O R E,

 

In consideration of the promises and the mutual covenants and agreements herein
set forth, and in order to induce the Secured Parties to loan funds pursuant to
the Notes, the Debtor hereby agrees with the Secured Parties as follows:

 

Section 1.               Grant of Security Interest.  The Debtor hereby grants
to the Secured Parties, on the terms and conditions hereinafter set forth, a
security interest in the collateral identified in Section 2 below (the
“Collateral”), subject only to the liens set forth on Exhibit “B” (“Permitted
Liens”).

 

Section 2.               Collateral.  The “Collateral” is all tangible and
intangible assets of the Debtor of whatever kind and nature (including, without
limitation, all intellectual property of whatever kind or nature of the Debtor
including patents, trademarks, tradenames, copyrights and all other intellectual
property and any applications or registrations therefore, accounts, chattel
paper, commercial tort claims, documents, equipment, farm products, general
intangibles, instruments, inventory, investment property, and the equity of all
of Debtor’s subsidiaries), in each case whether now owned or hereafter acquired
and wherever located, and all proceeds thereof, together with all proceeds,
products, replacements and renewals thereof.  The Debtor agrees that, except in
connection with any Permitted Liens or the exercise of the Lenders’ (as defined
below) right, it will not sell, transfer, pledge, mortgage or encumber any of
the Collateral (other than sales of goods or services in the ordinary course of
business) without the prior written consent of the Secured Parties.

 

1

--------------------------------------------------------------------------------


 

Section 3.               Representations and Warranties; Covenants.  The Debtor
hereby represents, warrants and covenants as follows:

 

(a)                                  The Debtor has title to the Collateral free
from any lien, security interest, encumbrance or claim, other than Permitted
Liens.

 

(b)                                 The Debtor will maintain the Collateral so
as to preserve its value subject to wear and tear in the ordinary course.

 

(c)                                  The Debtor is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.

 

(d)                                 The Debtor will pay when due all existing or
future charges, liens, or encumbrances on the Collateral, and will pay when due
all taxes and assessments now or hereafter imposed or affecting it unless such
taxes or assessments are diligently contested by the Debtor in good faith and
reasonable reserves are established therefor.

 

(e)                                  All information with respect to the Notes
and the Collateral and account debtors set forth in any schedule, certificate or
other writing at any time heretofore furnished by the Debtor to the Secured
Parties, and all other written information heretofore furnished by the Debtor to
the Secured Parties, is true and correct in all material respects, as of the
date furnished.

 

(f)                                    As soon as practicable following the date
of execution of this Security Agreement and in any event within five
(5) business days of such date, the Debtor will prepare, execute and file with
the Secretary of State in the State of Delaware a UCC-1 Financing Statement
covering the Collateral, naming the Secured Parties as secured parties
thereunder.

 

(g)                                 The Debtor will keep its records concerning
the Collateral at its address shown in Section 18 below.  Such records will be
of such character as to enable the Secured Parties or their representatives to
determine at any time the status thereof, and the Debtor will not, unless the
Secured Parties shall otherwise consent in writing, maintain any such record at
any other address.

 

(h)                                 The Debtor will furnish the Secured Parties
information on a quarterly basis concerning the Debtor, the Notes and the
Collateral as the Secured Parties may at any time reasonably request and shall
promptly furnish the Secured Parties with information upon the Debtor’s becoming
aware of any material non-compliance with any obligation evidencing indebtedness
for other borrowed money which might or would be likely to result in a default
or event of default under any such obligation.

 

2

--------------------------------------------------------------------------------


 

(i)                                     The Debtor will permit the Secured
Parties and their representatives at any reasonable time on five (5) day prior
written notice to inspect any and all of the Collateral, and to inspect, audit
and make copies of and extracts from all records and all other papers in
possession of the Debtor pertaining to the Notes and the Collateral and will, on
request of the Secured Parties, deliver to the Secured Parties all such records
and papers for the purpose of enabling the Secured Parties to inspect, audit and
copy same.  Any of the Debtor’s records delivered to the Secured Parties shall
be returned to the Debtor as soon as the Secured Parties shall have completed
its inspection, audit and/or copying thereof.

 

Section 4.             Subordination.  Notwithstanding anything to the contrary
in this Agreement, the payment and priority of all claims of either Secured
Party under this Agreement are subordinate in right, time, and priority to the
claims of Citibank, N.A. and HSBC Bank USA, National Association (the
“Lenders”), and all such amounts payable to either Secured Party shall not be
paid or payable, except as set forth in the Subordination and Intercreditor
Agreement dated April       , 2010 between the Lenders and the Secured Parties
(as amended, restated, supplemented or modified from time to time, the
“Subordination Agreement”).  The Subordination Agreement is incorporated by
reference as if set forth in full.  To the extent the Subordination Agreement
requires, Debtor shall pay the Lenders any sums this document otherwise requires
Debtor to pay either Secured Party.

 

Section 5.             Secured Parties May Perform.  Upon the occurrence and
continuation of an “Event of Default” under any Note, at the option of the
Secured Parties and subject to any limitations in the Subordination Agreement,
the Secured Parties may discharge taxes, liens or security interests, or other
encumbrances at any time hereafter levied or placed on the Collateral except to
the extent same are Permitted Liens; may pay for insurance required to be
maintained on the Collateral pursuant to Section 3; and may pay for the
maintenance and preservation of the Collateral.  The Debtor agrees to reimburse
the Secured Parties on demand for any payment made, or any expense incurred, by
the Secured Parties pursuant to the foregoing authorization.  Until the
occurrence and continuation of an Event of Default, subject to any restrictions
and/or limitations set forth in the Subordination Agreement, the Debtor may have
possession of the Collateral and use it in any lawful manner not inconsistent
with this Security Agreement.

 

Section 6.             Obligations Secured; Certain Remedies.  This Security
Agreement secures the payment and performance of all obligations of the Debtor
to the Secured Parties under the Notes, whether now existing or hereafter
arising.  Upon the occurrence and continuation of an Event of Default under any
Note, the Secured Parties may declare all obligations secured hereby immediately
due and payable and may exercise the remedies of a secured party under the
Uniform Commercial Code, subject to any restrictions and/or limitations set
forth in the Subordination Agreement.  Without limiting the foregoing, subject
to any restrictions and/or limitations set forth in the Subordination Agreement,
the Secured Parties may require the Debtor to assemble the Collateral and make
it available to the Secured Parties at a place to be designated by the Secured
Parties which is reasonably convenient to both parties or to execute appropriate
documents of assignment, transfer and conveyance, in each case, in order to
permit the Secured Parties to take possession of and title to the Collateral. 
Unless the Collateral is perishable or threatens to decline rapidly in value or
is of a type customarily sold on a

 

3

--------------------------------------------------------------------------------


 

recognized market, subject to any restrictions and/or limitations set forth in
the Subordination Agreement, the Secured Parties will give the Debtor reasonable
notice of the time and place of any public sale thereof or of the time after
which any private sale or any other intended disposition thereof is to be made. 
The requirements of reasonable notice shall be met if such notice is mailed to
the Debtor via registered or certified mail, postage prepaid, at least fifteen
(15) days before the time of sale or disposition.  Expenses of retaking,
holding, preparing for sale, selling or the like, shall include the Secured
Parties’ reasonable attorneys’ fees and legal expenses.

 

Section 7.             Debtor Remains Liable.  Anything herein to the contrary
notwithstanding:

 

(a)                            Notwithstanding the exercise of any remedy
available to the Secured Parties hereunder or at law in connection with an Event
of Default, the Debtor shall remain liable to repay the balance remaining unpaid
and outstanding under the Notes after the value or proceeds received by the
Secured Parties in connection with such remedy is subtracted.  The Secured
Parties shall promptly deliver and pay over to the Debtor any portion of the
value or proceeds received in connection with such remedy that remains after the
unpaid and outstanding portion of the Notes is paid in full.

 

(b)                           The Debtor shall remain liable under the contracts
and agreements included in the Collateral to the extent set forth therein, and
shall perform all of its duties and obligations under such contracts and
agreements to the same extent as if this Security Agreement had not been
executed.

 

(c)                            The exercise by the Secured Parties of any of
their rights hereunder shall not release the Debtor from any of its duties or
obligations under any such contracts or agreements included in the Collateral.

 

(d)                           The Secured Parties shall not have any obligation
or liability under any such contracts or agreements included in the Collateral
by reason of this Security Agreement, nor shall the Secured Parties be obligated
to perform any of the obligations or duties of the Debtor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

 

Section 8.             Security Interest Absolute.  All rights of the Secured
Parties and the security interests granted to the Secured Parties hereunder
shall be absolute and unconditional, to the maximum extent permitted by law,
irrespective of:

 

(a)                            Any lack of validity or enforceability of the
Notes or any other document or instrument relating thereto;

 

(b)                           Any change in the time, manner or place of payment
of, or in any other term of, all or any part of the Obligations or any other
amendment to or waiver of or any

 

4

--------------------------------------------------------------------------------


 

consent to any departure from the Notes or any other document or instrument
relating thereto;

 

(c)                            Any exchange, release or non-perfection of any
collateral (including the Collateral), or any release of or amendment to or
waiver of or consent to or departure from any guaranty, for all or any of the
Obligations; or

 

(d)                           Any other circumstance which might otherwise
constitute a defense available to, or a discharge of, the Debtor, a guarantor or
a third party grantor of a security interest.

 

Section 9.             Additional Assurances.  At the request of the Secured
Parties, the Debtor will join in executing or will execute, as appropriate, all
necessary financing statements in a form satisfactory to the Secured Parties,
and the Debtor will pay the cost of filing such statements, including all
statutory fees.  The Debtor will further execute all other instruments deemed
necessary by the Secured Parties and pay the cost of filing such instruments. 
The Debtor covenants that it will not grant any other security interest in the
Collateral without first obtaining the written consent of the Secured Parties
unless same is a Permitted Lien.

 

Section 10.           Secured Parties; Actions.  The security interests of the
Secured Parties hereunder shall be pari passu in all respects.  In the event
that either Secured Party forecloses on any Collateral hereunder, such
foreclosed Collateral and any net proceeds or products thereof shall be
distributed pro-rata between the Secured Parties in accordance with their
respective percentage of the principal amount of the Notes then outstanding. 
Notwithstanding the foregoing or anything to the contrary contained herein, the
taking of any action or the exercise of any power, right or remedy by the
Secured Parties hereunder shall require the written consent of Secured Parties
holding not less than 50.01% of the aggregate principal amount of Notes then
outstanding and the taking of any action and/or the exercise of any such power,
right or remedy with such written consent shall be binding upon all of the
Secured Parties.

 

Section 11.           Expenses.  The Debtor will upon demand pay to the Secured
Parties the amount of any and all reasonable expenses, including the reasonable
fees and disbursements of its counsel and of any experts and agents, which the
Secured Parties may incur in connection with (i) the custody, preservation, use
or operation of, or the sale of, collection from, or other realization upon, any
of the Collateral upon the occurrence and continuation of an Event of Default,
(ii) the exercise or enforcement of any of the rights of the Secured Parties
hereunder, or (iii) the failure by the Debtor to perform or observe any of the
provisions hereof.

 

Section 12.           Notices of Loss or Depreciation.  The Debtor will
immediately notify the Secured Parties of any claim, suit or proceeding against
any Collateral or any event causing material loss or depreciation in the value
of Collateral, including the amount of such loss or depreciation

 

Section 13.           No Waivers.  No waiver by the Secured Parties of any
default shall operate as a waiver of any other default or of the same default on
any subsequent occasion.

 

5

--------------------------------------------------------------------------------


 

Section 14.           Successor and Assigns.  The Secured Parties shall have the
right to assign this Security Agreement and its rights hereunder without the
consent of the Debtor.  All rights of the Secured Parties shall inure to the
benefit of the successors and assigns of the Secured Parties.  All obligations
of the Debtor shall be binding upon the Debtor’s successors and assigns.

 

Section 15.           Governing Law; Jurisdiction.  This Security Agreement
shall be governed by the laws of the State of New York, without giving effect to
such jurisdiction’s principles of conflict of laws, except to the extent that
the validity or the perfection of the security interest hereunder, or remedies
hereunder, in respect of any particular Collateral are governed by the laws of a
jurisdiction other than the State of New York.  Each of the parties hereto
submits to the personal jurisdiction of and each agrees that all proceedings
relating hereto shall be brought in federal or state courts located within
Nassau or Suffolk Counties in the State of New York.

 

Section 16.           Counterparts.  This Security Agreement may be executed in
any number of counterparts, each of which will be deemed an original, but all of
which together shall constitute one and the same instrument.

 

Section 17.           Remedies Cumulative.  The rights and remedies herein are
cumulative, and not exclusive of other rights and remedies which may be granted
or provided by law.

 

Section 18.           Notices.  Any demand upon or notice to the Debtor
hereunder shall be effective when delivered by hand or when properly deposited
in the mails postage prepaid, or sent by electronic facsimile transmission,
receipt acknowledged, or delivered to an overnight courier, in each case
addressed to the Debtor at the address shown below or as it appears on the books
and records of the Secured Parties.  Demands or notices addressed to any other
address at which the Secured Parties customarily communicates with the Debtor
also shall be effective.  Any notice by the Debtor to the Secured Parties shall
be given as aforesaid, addressed to the Secured Parties at the address shown
below or such other address as the Secured Parties may advise the Debtor in
writing:

 

If to the Secured Parties:

Marc Schorr

 

One Hughs Center Drive

 

Penthouse 1904

 

Las Vegas, Nevada 89109

 

 

and

 

 

 

 

Richard A. Horowitz

 

P&F Industries, Inc.

 

90 Wheatley Road

 

Old Westbury, New York 11568

 

6

--------------------------------------------------------------------------------


 

With a copy to:

Westerman Ball Ederer Miller & Sharfstein, LLP

 

1201 RXR Plaza

 

Uniondale, New York 11556

 

Attn: Thomas A. Draghi, Esq.

 

 

If to the Debtor:

P&F Industries, Inc.

 

445 Broadhollow Road, Suite 100

 

Melville, New York 11788

 

Attn. President

 

Section 19.           Entire Agreement.  This Security Agreement and the
documents and instruments referred to herein embody the entire agreement entered
into between the parties relating to the subject matter hereof, and may not be
amended, waived, or discharged except by an instrument in writing executed by
the Secured Parties.

 

Section 20.          Termination.  This Security Agreement shall terminate upon
the repayment in full of all Obligations following which the Secured Parties
shall cooperate in the filing of the necessary or appropriate documents and
instruments to release the security interest created hereby and will execute and
deliver any and all documents and/or instruments reasonably requested by Debtor
in connection therewith.

 

[Remainder of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, by their duly authorized agents, have
executed this Security Agreement as of the date set forth above.

 

 

P&F INDUSTRIES, INC.

 

 

 

 

 

By:

/s/ Joseph A. Molino, Jr.

 

 

Name:

Joseph A. Molino, Jr.

 

 

Title:

Vice President

 

 

 

 

 

    /s/ Marc Schorr

 

    Marc Schorr

 

 

 

    /s/ Richard A. Horowitz

 

    Richard A. Horowitz

 

8

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Name

 

Principal Amount of each of the Notes

 

 

 

 

 

Marc Schorr

 

$

500,000.00

 

 

 

 

 

Richard A. Horowitz

 

$

250,000.00

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B

Permitted Liens

 

(a)           Liens existing on the date hereof as set forth on Schedule I
attached hereto and accept to each Lender, including any renewals or extensions
thereof or any amendments or modifications thereto, or, with respect to the
liens of Wachovia Bank on the Jupiter Premises and the Tampa Premises, any
refinancings of such debt with the same or new lenders; provided that no such
Lien is extended, modified or otherwise amended to cover any additional
property;

 

(b)           Liens for taxes, assessments or other governmental charges or
levies not yet delinquent or which are being contested in good faith by
appropriate proceedings, provided, however, that adequate reserves with respect
thereto are maintained on the books of the Debtor in accordance with GAAP;

 

(c)           carriers, warehousemans’, mechanics’, suppliers, or other like
Liens arising in the ordinary course of business and not overdue for a period of
more than 45 days or which are being contested in good faith by appropriate
proceedings in a manner which will not jeopardize or diminish in any material
respect the interest of the Secured Parties in any of the Collateral;

 

(d)           Liens incurred or deposits to secure the performance of tenders,
bids, trade contracts, leases, statutory obligations, surety, performance and
appeal bonds, and other obligations of a similar nature incurred in the ordinary
course of business;

 

(e)           any attachment, judgment or similar Lien arising in connection
with any court or governmental proceeding provided that the execution or other
enforcement of such Lien is effectively stayed;

 

(f)            easements, rights of way, restrictions and other similar charges
or encumbrances which in the aggregate do not materially interfere with the
occupation, use and enjoyment by the Debtor of the property or assets encumbered
thereby in the normal course of its business or materially impair the value of
the property subject thereto;

 

(g)           deposits under workmen’s compensation, unemployment insurance and
social security laws;

 

(h)           purchase money Liens for fixed or capital assets, including
obligations under any Capital Lease; provided, in each case, (x) no Event of
Default or event which, upon notice or lapse of time or both, would constitute
an Event of Default shall have occurred and be continuing or shall occur after
the grant of the proposed Lien, and (y) such purchase money Lien does not exceed
100% of the purchase price and encumbers only the property being acquired and
such other property that may have been previously acquired from such Person or
an affiliate of such Person, so long as such Lien does not, at any time, extend
to any items of collateral not so acquired from such Person;

 

10

--------------------------------------------------------------------------------


 

(i)            Liens on assets acquired in a Permitted Acquisition, provided
that such Liens (i) only cover assets acquired thereunder and (ii) are the
result of the continuation of Liens on such assets in existence on the date of
the closing of such Permitted Acquisition;

 

(j)            Liens on assets acquired in the Woodmark Acquisition, provided
that such Liens, (i) only cover assets acquired thereunder and (ii) are the
result of the continuation of Liens on such assets in existence on the date of
the closing of such acquisition;

 

(k)           Liens granted to the administrative agent for the benefit of the
Lenders; and

 

(l)            Liens on escrow funds granted under the terms of the Purchase
Agreement and in other escrow funds constituting a possible portion of the
purchase price under any Permitted Acquisition.

 

As used herein, the following terms shall have the following meanings:

 

“Capital Lease” shall mean (a) any lease of property, real or personal, if the
then present value of the minimum rental commitment thereunder should, in
accordance with GAAP, be capitalized on the balance sheet of the lessee, and
(b) any other such lease the obligations with respect to which are required to
be capitalized on the balance sheet of the lessee.

 

“Indebtedness” shall mean, without duplication, as to any Person or Persons
(a) indebtedness for borrowed money; (b) indebtedness for the deferred purchase
price of property or services; (c) indebtedness evidenced by bonds, debentures,
term notes or other similar instruments; (d) obligations and liabilities secured
by a Lien upon property owned by such Person, whether or not owing by such
Person and even though such Person has not assumed or become liable for the
payment thereof; (e) Indebtedness of others directly or indirectly guaranteed by
such Person; (f) obligations or liabilities created or arising under any
conditional sales contract or other title retention agreement with respect to
property used and/or acquired by such Person; (g) obligations of such Person as
lessee under Capital Leases; (h) all obligations of such Person under hedging
agreements and foreign currency exchange agreements, as calculated on a basis
satisfactory to the administrative agent and in accordance with accepted
practice; (i) all obligations of such Person in respect of bankers acceptances;
and (j) all obligations, contingent or otherwise of such Person as an account
party in respect of letters of credit.

 

“Jupiter Premises” shall mean the real property owned by Florida Pneumatic
Manufacturing Corporation, at 851 Jupiter Park Lane, Jupiter, Florida 33458.

 

“Liens” shall mean any lien (statutory or otherwise) security interest,
mortgage, deed of trust, pledge, charge, conditional sale, title retention
agreement, Capital Lease or other encumbrance or similar right of others, or any
agreement to give any of the foregoing.

 

“Permitted Acquisition” shall mean any acquisition by Debtor of more than 50% of
the outstanding capital stock, membership interest, partnership interest or
other similar ownership interest of a Person organized under the laws of the
United States or any state thereof which is engaged in a line of business
similar to the business of P&F Industries, Inc. (“P&F”) or any of its

 

11

--------------------------------------------------------------------------------


 

subsidiaries or the purchase of all or substantially all of the assets used by
such Person or a division of such Person; provided (a) the business which is the
subject of such acquisition does not have a negative EBITDA for the four fiscal
quarters immediately prior to the date of consummation of the proposed
acquisition for which financial statements are available; (b) no Default or
Event of Default shall have occurred and be continuing immediately prior to or
would occur after giving effect to the acquisition, (c) the acquisition has
either (i) been approved by the Board of Directors or other governing body of
the Person which is the subject of the acquisition or (ii) been recommended for
approval by the Board of Directors or other governing body of such Person to the
shareholders or other members of such Person and subsequently approved by all of
the shareholders or all of such members if shareholder or such member approval
is required under applicable law or by the by-laws, certificate of incorporation
or other governing instruments of such Person, (d) prior to the closing of any
such acquisition, the Debtor shall have delivered evidence to the administrative
agent for the Lenders (with sufficient copies for each of the Lenders) that, on
a pro forma basis, the Debtor and any co-borrower will be in compliance with the
financial condition covenants under the Lender’s loan documents upon completion
of such acquisition;

 

“Permitted Acquisition Purchase Price” shall mean, with respect to any Permitted
Acquisition, collectively, without duplication, (a) all cash paid by Debtor or
any of its co-borrowers and/or subsidiaries in connection with such Permitted
Acquisition, including transaction costs, fees and other expenses incurred by
such co-borrower or such subsidiary in connection with such Permitted
Acquisition, (b) all Indebtedness created, and all Indebtedness assumed, by the
Debtor or any co-borrower or any of their respective subsidiaries in connection
with such Permitted Acquisition, (c) the value of all capital stock issued by
Debtor or any co-borrower or any of their respective subsidiaries in connection
with such Permitted Acquisition, and (d) the deferred portion of the purchase
price (exclusive of interest thereon) or any other costs paid by Debtor and any
co-borrower or any of their respective subsidiaries in connection with such
Permitted Acquisition, including, but not limited to, any incremental amount
payable as a result of consulting agreements and non-compete agreements, as
estimated by P&F in good faith, as reasonably approved by the administrative
agent for the Lenders.

 

“Person” shall mean any natural person, corporation, limited liability company,
limited liability partnership, business trust, joint venture, association,
company, partnership or governmental authority.

 

“Purchase Agreement” shall mean that certain Asset Purchase Agreement between
Woodmark International L.P., a Texas limited partnership and Stair House, Inc.,
a Georgia corporation, as Sellers, and Woodmark, as Purchaser, dated as of
June 30, 2004, and all exhibits and schedules thereto.

 

“Tampa Premises” means the real property owned by Countrywide Hardware, Inc. at
10333 Windhorst Road, Tampa, Florida 33619.

 

“Woodmark Acquisition” shall mean the acquisition by Woodmark International,
L.P. of assets and the assumption of certain liabilities of the Sellers pursuant
to the Purchase Agreement.

 

12

--------------------------------------------------------------------------------


 

Schedule I

 

1.                                       Liens relating to the Tampa, Florida
Premises set forth in the Title Commitment Number 200403887 (Liberty Title
number LTNY-2888-S-04 D) issued by Liberty Title Agency as agent for Chicago
Title Insurance Company, with an effective date of June 8, 2004.

 

2.                                       Second Mortgage Hy-Tech Machine, Inc.
to Hy-Tech Holdings, Inc. dated June 26, 2009 in the original principal amount
of $1,719,706.50.

 

13

--------------------------------------------------------------------------------

 
